CUSHING, J.
1. 384. DEMURRER — 941. Practice & Procedure.
Demurrer does not search court records other than record in case in which it is filed, and a court does not take judicial notice, in ruling on a demurrer, of another ease, its filing and petition.
2. 326. DEBTOR & CREDITOR — 923. Pleadings.
Petition, under Sect. 8618 GC., giving creditor right of action, where property is transferred with intent to defraud creditors, alleging that plaintiff had cause of action against defendant not disclosing basis therefor, is broad enough to permit proof that transfer was made with actual intent to defraud subsequent creditors and sustaining of demurrer thereto was error.
3. 563. FRAUDULENT CONVEYANCES.
As regards right to have alleged fraudulent conveyance set aside, one having valid action in tort against grantor at time of conveyance of real estate, on which an action was subsequently brought and judgment recovered, is to be regarded as subsequent creditor of grantor.
(Buehwalter, PJ., and Hamilton, J., concur.)
For reference to full opinion, see Omnibus Index, last page this issue.